IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00264-CR

PATRICK TIMOTHY SAMPLES,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                          From the County Court at Law No. 1
                              McLennan County, Texas
                             Trial Court No. 20143049CR1


                               MEMORANDUM OPINION


         Patrick Timothy Samples attempts to appeal from his convictions for the offenses

of driving while intoxicated and possession of marijuana. The certificate of right to

appeal indicates that Samples waived his right to appeal. TEX. R. APP. P. 25.2(d).

         Accordingly, the appeal is dismissed. 1




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 6, 2015
Do not publish
[CR25]




days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Samples v. State                                                                                    Page 2